Citation Nr: 0617220	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  05-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.  

This appeal arises from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied service connection for 
PTSD.  


FINDINGS OF FACT

1.  The veteran was engaged in combat with the enemy.  

2.  The claims folder includes current diagnosis of PTSD.  

3.  Competent medical evidence provides a nexus between the 
claimed stressors in service and the veteran's symptoms of 
PTSD.  



CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

As the decision below grants service connection for PTSD, it 
is unnecessary for the Board to set out in this decision the 
notices and development provided by VA as to that issue.  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

Factual Background and Analysis.  In order for service 
connection to be awarded for PTSD, three elements must be 
present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2004); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  

A January 2004 report from the veteran's private 
psychologist, Dr. M., includes a diagnosis of PTSD.  

The veteran's service personnel records demonstrate he served 
aboard the USS Vancouver (LPD-2) from July 20, 1969 to April 
20, 1970.  The veteran submitted a ship's history which 
reveals the USS Vancouver participated in Operation Defiant 
Stand in September 1969.  The ship staged an amphibious feint 
to draw defenders away from actual landing beaches.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that corroboration of 
every single detail including the veteran's personnel 
participation is not required.  See Suozzi v. Brown, 10 Vet. 
App.  307, 311 (1997); Pentecost v. Principi, 16 Vet. 
App. 124,128 (2002).  It is sufficient that the official 
records of the veteran's unit corroborate his testimony and 
statements as to his claimed stressor.  

The Court has held that the Board may not rely strictly on 
combat citations or the veteran's military occupational 
specialty (MOS) to determine if a veteran was engaged in 
combat, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Based on that additional information from the 
operational reports the Board has concluded the veteran was 
engaged in combat with the enemy as defined by VAOPGCPREC 12-
99 (October 18, 1999).  See also Sizemore v. Principi, 18 
Vet. App. 264 (2004).  (In Sizemore, the Court ordered the 
Board to consider and to discuss the definition of engaged in 
combat, as set out in the General Counsel opinion, which 
included consideration of whether the veteran had either 
engaged in attacking, defending or sustaining an attack from 
the enemy.)  

When combat is affirmatively indicated, then the veteran's 
lay testimony regarding claimed combat-related stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In January 2004, Dr. M. concluded that the veteran's PTSD was 
the result of stress he experience in combat off the coast of 
Vietnam.  The evidence supports the grant of service 
connection for PTSD.  As the evidence includes diagnosis of 
PTSD, evidence the veteran was engaged in combat, and 
competent medical evidence linking his symptoms to those 
traumatic events in service, service connection for PTSD is 
warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


